Case: 21-1720    Document: 22    Page: 1   Filed: 12/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  FAITH M. HIBBARD,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1720
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-80, Judge Michael P. Allen.
                 ______________________

                Decided: December 10, 2021
                  ______________________

    FAITH M. HIBBARD, Foley, AL, pro se.

     IGOR HELMAN, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by BRIAN M.
 BOYNTON, ERIC P. BRUSKIN, MARTIN F. HOCKEY, JR.
                  ______________________

   Before TARANTO, BRYSON, and STOLL, Circuit Judges.
Case: 21-1720    Document: 22      Page: 2    Filed: 12/10/2021




 2                                    HIBBARD   v. MCDONOUGH



 PER CURIAM.
     Faith M. Hibbard sought enhanced dependency and in-
 demnity compensation under 38 U.S.C. § 1311(a)(2) after
 the death of her husband, Ronald Hibbard, a veteran. The
 relevant regional office of the Department of Veterans Af-
 fairs (VA) denied her claim, and the Board of Veterans’ Ap-
 peals affirmed. Ms. Hibbard appealed the Board’s decision
 to the Court of Appeals for Veterans Claims (Veterans
 Court), which affirmed the denial. Hibbard v. Wilkie, No.
 20-0080, 2021 WL 96893 (Vet. App. Jan. 12, 2021); Appx.
 1–5. Ms. Hibbard now appeals to us. We affirm.
                               I
     Ronald Hibbard served in the United States Air Force
 from May 1966 to March 1970 and in the Army from Au-
 gust 1970 to November 1986. In November 1986, Mr. Hib-
 bard filed a claim for disability benefits based on an
 allegedly service-connected bilateral knee condition, but
 the VA regional office denied the claim. Mr. Hibbard did
 not appeal the denial. He died in July 2007. He had filed
 no disability-benefits claim asserting a service-connected
 condition other than the November 1986 claim that had
 been denied.
     Faith Hibbard, Mr. Hibbard’s surviving spouse, sought
 dependency and indemnity compensation under 38 U.S.C.
 § 1310(a), at the rate specified in 38 U.S.C. § 1311(a)(1).
 VA eventually awarded the benefit in 2016. In March
 2017, Ms. Hibbard sought enhanced dependency and in-
 demnity compensation under 38 U.S.C. § 1311(a)(2), which
 provides increased benefits when the veteran, at the time
 of death, “was in receipt of or was entitled to receive . . .
 compensation for a service-connected disability that was
 rated totally disabling for a continuous period of at least
 eight years immediately preceding death.” 38 U.S.C.
 § 1311(a)(2); 38 C.F.R. § 3.10(c). The regional office denied
 Ms. Hibbard’s claim, and she appealed to the Board.
Case: 21-1720     Document: 22      Page: 3   Filed: 12/10/2021




 HIBBARD   v. MCDONOUGH                                      3



     The Board found that Mr. Hibbard was not receiving
 compensation for any service-connected disability at the
 time of his death. The Board also found that Mr. Hibbard
 was not, at the time of his death, “entitled to receive” such
 compensation. Appx. 13–16. For that conclusion, the
 Board reasoned that the governing regulatory definition of
 “was entitled to receive,” 38 C.F.R. § 3.10(f)(3), precluded
 the “hypothetical entitlement” theory presented by Ms.
 Hibbard, namely, that Mr. Hibbard would have received
 benefits for a disability lasting the required period of time
 had he applied for them. Appx. 15 (citing Nat’l Org. of Vet-
 erans’ Advocates, Inc. v. Sec’y of Veterans Affairs, 476 F.3d
 872, 876–77 (Fed. Cir. 2007)). Thus, the Board found that
 the statutory requirement for enhanced benefits under 38
 U.S.C. § 1311(a)(2) was not met, and it denied Ms. Hib-
 bard’s claim for enhanced benefits.
     Ms. Hibbard appealed to the Veterans Court. The Vet-
 erans Court, conducting the same analysis of 38 U.S.C.
 § 1311(a)(2) and 38 C.F.R. § 3.10(f) as the Board, affirmed,
 holding that the Board had correctly applied the law and
 provided sufficient explanation for its decision. Hibbard,
 2021 WL 96893, at *3.
     Ms. Hibbard timely appealed to this court.
                               II
      This court’s jurisdiction to review decisions of the Vet-
 erans Court, defined by 38 U.S.C. § 7292, is limited. We
 have jurisdiction to decide an appeal insofar as it presents
 a challenge to a Veterans Court’s decision regarding a rule
 of law, including a decision about the interpretation or va-
 lidity of any statute or regulation. Id. § 7292(a), (d)(1). We
 lack jurisdiction to entertain a challenge to a factual deter-
 mination or a challenge to the application of a law or regu-
 lation to the facts of a particular case where, as here, the
 appeal presents no constitutional issue. Id. § 7292(d)(2).
Case: 21-1720     Document: 22      Page: 4    Filed: 12/10/2021




 4                                     HIBBARD   v. MCDONOUGH



     When a veteran dies “from a service-connected or com-
 pensable disability,” the veteran’s “surviving spouse, chil-
 dren, and parents” are eligible for “dependency and
 indemnity compensation.” 38 U.S.C. § 1310(a). The basic
 rate of dependency and indemnity compensation for a sur-
 viving spouse is currently $1,154 per month. 38 U.S.C.
 § 1311(a)(1); 38 C.F.R. § 3.10(b). That benefit is increased
 by a certain amount (currently $246 per month) “in the
 case of the death of a veteran who at the time of death was
 in receipt of or was entitled to receive . . . compensation for
 a service-connected disability that was rated totally disa-
 bling for a continuous period of at least eight years imme-
 diately preceding death.” 38 U.S.C. § 1311(a)(2) (emphasis
 added); 38 C.F.R. § 3.10(c).
     An agency regulation, 38 C.F.R. § 3.10(f)(3), defines the
 “was entitled to receive” standard of 38 U.S.C. § 1311(a)(2)
 and 38 C.F.R. § 3.10(c). The regulation requires that the
 veteran had “filed a claim for disability compensation dur-
 ing his or her lifetime” and that any of three further condi-
 tions be met: (1) the veteran would have received the
 qualifying total-disability compensation “but for clear and
 unmistakable error committed by VA in a decision on a
 claim filed during the veteran's lifetime”; (2) additional ev-
 idence in the form of “service records that existed at the
 time of a prior VA decision but were not previously consid-
 ered” in that decision, would permit reopening a claim de-
 cided in the veteran’s life to award the requisite total-
 disability compensation; or (3) the veteran, at the time of
 death, had “a service-connected disability recognized that
 was continuously rated totally disabling by VA for [the req-
 uisite eight-year period], but was not receiving compensa-
 tion” for it for one of a few enumerated reasons. 38 C.F.R.
 § 3.10(f)(3).
      The Veterans Court found that Mr. Hibbard, during his
 lifetime, had filed only the single denied claim seeking dis-
 ability compensation in 1986 for the bilateral knee condi-
 tion. Hibbard, 2021 WL 96893, at *3. Next, considering
Case: 21-1720    Document: 22      Page: 5    Filed: 12/10/2021




 HIBBARD   v. MCDONOUGH                                     5



 the three possible qualifying circumstances described in 38
 C.F.R. § 3.10(f)(3), the Veterans Court found that (1) Ms.
 Hibbard had presented no evidence of clear or unmistaka-
 ble error related to that denial, (2) she had not put forward
 any additional service records that VA had not considered
 that might establish a basis for the requisite total-disabil-
 ity compensation, and (3) Mr. Hibbard did not have a ser-
 vice-connected condition recognized by VA in a total-
 disability rating before his death. Id. Thus, the Veterans
 Court concluded that Mr. Hibbard had not been “entitled
 to receive” the requisite total-disability compensation and,
 therefore, Ms. Hibbard was not entitled to the enhanced
 benefits.
      To the extent that Ms. Hibbard challenges the Veter-
 ans Court’s determination that Mr. Hibbard did not fall
 within the agency definition of “was entitled to receive,” we
 lack jurisdiction to review that determination. 38 U.S.C.
 7292(d)(2). But Ms. Hibbard also questions the validity of
 38 C.F.R. § 3.10(f)(3) by contending that the language “was
 entitled to receive” may encompass cases where, even
 though the veteran dies without filing a claim, the surviv-
 ing spouse files an “initial claim” seeking enhanced de-
 pendency and indemnity compensation. See Hibbard
 Informal Br. 9–10. The validity of a regulation is a legal
 question within our jurisdiction.
     In National Organization of Veterans’ Advocates, Inc.
 v. Secretary of Veterans Affairs, 476 F.3d 872 (Fed. Cir.
 2007) (NOVA), we considered the then-newly promulgated
 definition of “was entitled to receive” in 38 C.F.R.
 § 3.10(f)(3). Id. at 875–76. That definition differed criti-
 cally from a previous regulation that had permitted the
 surviving spouse to present new and material evidence of
 a service-connected totally disabling condition to meet the
 “was entitled to receive” requirement of 38 U.S.C.
 § 1311(a)(2). Id. at 874–75 (citing Hix v. Gober, 225 F.3d
 1377, 1380–81 (Fed. Cir. 2000)). We observed that the
 phrase “entitled to receive” as it appears in 38 U.S.C.
Case: 21-1720     Document: 22       Page: 6   Filed: 12/10/2021




 6                                      HIBBARD   v. MCDONOUGH



 § 1311(a)(2) was ambiguous, and we held that VA’s new in-
 terpretation was reasonable and hence lawful. Id. at 876
 (citing Chevron, U.S.A., Inc. v. Nat’l Res. Def. Council, Inc.,
 467 U.S. 837 (1984)). We relied on the agency rationale of
 aligning the exceptional “was entitled to receive” situations
 with the few situations in which a veteran may obtain “ret-
 roactive” compensation for a service-connected condition.
 Id.
     None of Ms. Hibbard’s arguments undermine our pre-
 vious holding, which recognized the possibility of an as-ap-
 plied challenge to 38 C.F.R. § 3.10(f)(3) if it were applied to
 deny compensation in circumstances where the veteran
 would have qualified for retroactive compensation had the
 veteran filed a claim prior to death. NOVA, 476 F.3d at
 876. Ms. Hibbard has not shown that Mr. Hibbard’s situa-
 tion would have qualified him for retroactive compensation
 for the required service-connected condition. Rather, Ms.
 Hibbard suggests a much broader interpretation of “was
 entitled to receive” similar to that of the agency’s previous
 regulation, but we squarely held in NOVA that the agency
 reasonably (and hence lawfully) departed from that earlier
 regulation. Id. And Ms. Hibbard’s other arguments based
 on Henderson v. Shinseki, 562 U.S. 428 (2011), the defini-
 tion of “initial claim” in 38 C.F.R. § 3.1(p)(1), and regula-
 tions governing the interpretation of examination reports
 at 38 C.F.R. § 4.2 fail to address the relevant scenario of
 claims for enhanced dependency and indemnity compensa-
 tion under 38 U.S.C. § 1311(a)(2). See Hibbard Informal
 Br. 10–14.
                               III
    For the foregoing reasons, we affirm the decision of the
 Veterans Court.
     The parties shall bear their own costs.
                         AFFIRMED